Citation Nr: 0611403	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the left upper extremity, prior to and after 
December 1, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine, T-
9.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  From August 1, 1996, the veteran's degenerative disc 
disease of the cervical spine is manifested by radiculopathy, 
pain, muscle spasm, numbness, and weakness in the left upper 
extremity, limitation of motion, and recurring attacks, that 
are severe in nature with intermittent relief.  

2.  The veteran's radiculopathy of the left upper extremity 
is manifested by no more than incomplete mild paralysis from 
January 8, 2004.  He has subjective symptoms of numbness, 
tingling and pain, with evidence of atrophy of the deltoid, 
biceps, and triceps muscles but with 4/5 motor strength on 
the left upper extremity and 5/5 on the right extremity with 
2/2 deep tendon reflexes as of April 2005.

3.  Prior to September 26, 2003, residuals of a compression 
fracture of the thoracic spine, T-9, were manifested by x-ray 
evidence of the fracture, limitation of motion and subjective 
complaints of pain.  

4.  Effective September 26, 2003, residuals of a compression 
fracture of the thoracic spine, T-9, are manifested by 
limitation of motion of the thoracolumbar spine and 
subjective complaints of pain.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
degenerative disc disease of the cervical spine, from August 
1, 1996, have been met.  38 U.S.C.A. 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5237, 5242, 5243 (2005).

2.  The criteria for an evaluation of 20 percent for 
radiculopathy of the left upper extremity, from January 8, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.7, 4.120, 4.124a, Diagnostic Code 8513 (2005).

3.  An evaluation in excess of 10 percent for residuals of a 
compression fracture of the thoracic spine, T-9, is not 
warranted.  38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5291 (2003); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active military service from December 1974 to 
July 1996.  A review of his service medical records (SMRs) 
reflects treatment for complaints of neck and left shoulder 
pain off and on for a number of years.  The veteran was also 
evaluated for complaints of back pain in June 1992 following 
a fall in his home.  X-rays of the thoracic spine were 
interpreted to show a mild compression fracture involving the 
superior cortical plate of the body of T9 with less than a 5 
percent loss of stature.  There is no indication of any 
treatment for residuals associated with the compression 
fracture.  In addition, the veteran was evaluated for 
complaints of numbness in the left upper extremity during 
service.  Nerve conduction velocity (NCV) studies done in 
September 1994 were interpreted as "entirely normal."

The veteran submitted his original claim for entitlement to 
disability compensation benefits in August 1996.

The veteran was afforded a VA orthopedic examination in 
November 1998.  He complained of pain in his neck that 
affected his ability to sleep.  He also complained of left 
arm pain and numbness that was constant to the little and 
ring fingers on the left hand.  The veteran reported that he 
dropped things due to weakness in his left hand.  He said 
that he had had a magnetic resonance imaging (MRI) study in 
1996 that showed degenerative disc disease (DDD).  The 
examiner said that the veteran had a full range of motion of 
the cervical spine but with pain with increased extension of 
the cervical spine.  The motor examination was said to be 5/5 
in both upper extremities.  There was a decreased sensation 
on testing of the little and ring finger of the left hand.  
There was no evidence of atrophy.  There were negative 
Tinel's and Phalen's tests on both arms.  The examiner said 
that x-rays of the cervical spine were within normal limits 
with the exception of slight osteoarthropathy and DDD at C6-
C7 in the form of disc space narrowing and osteophytic 
changes on the anterior column.  

The assessment was cervical spondylosis with evidence of 
myelopathy.  The examiner said that the veteran required an 
MRI regarding the cervical myelopathy.  [The veteran did not 
have a follow-up MRI at that time.]

The RO granted service connection for DDD of C6-C7 and 
residuals of a compression fracture at T-9 in August 1999.  
The veteran was awarded a 10 percent evaluation for his 
cervical spine disability.  He was given a noncompensable 
evaluation for the thoracic spine.  Both the date for service 
connection and effective date for the disability evaluations 
were established as August 1, 1996, the first day of the 
month following the veteran's retirement from active service.  
The veteran was also granted service connection for 
undifferentiated somatoform disorder.

The veteran's notice of disagreement (NOD) was received in 
October 1999.  He reported that he had received treatment 
from a chiropractor for his back.  He disagreed with the 
evaluations assigned for his cervical spine disability.  He 
also said that his entire spine should have been x-rayed but 
he was limited to only his cervical spine.  The RO construed 
the NOD as a disagreement with the evaluations for both the 
cervical and thoracic spine.

The veteran submitted a statement from N. T. Goff, D.C., in 
October 1999.  Dr. Goff reported that he had treated the 
veteran in September and October 1997, respectively.  He said 
that the veteran had a significant loss of range of motion of 
the cervical spine with pain in 5 of 6 directions and loss of 
range of motion in 3 of 6 directions for the lumbar spine.  
He did not provide any specific measurements.  He also said 
that the veteran was unable to tolerate cervical spine 
compression and had marked pain with Soto-Hall test.  Dr. 
Goff said that the veteran had significant paraspinal muscle 
spasm of the cervical and lumbar spine bilaterally.  There 
was also a greater than 24 percent difference in grip 
strength with the left being weaker.  He noted that the 
veteran complained of neck pain with left arm pain that was 
constant and upper back pain that was worse in the morning 
and lumbar spine pain intermittently.  He said that he had 
diagnosed the veteran with a cervical brachial syndrome with 
subluxation of C4, C5, and C6 and lumbar spine facet 
syndrome.

The veteran was afforded a VA orthopedic examination in 
January 2000.  The examiner noted a history of old T-9 
compression fracture and a history of plexus symptoms on the 
left side of the body dating back to 1992.  The examiner said 
that the veteran was unable to tolerate an MRI of the 
cervical spine and obtained a computed tomography (CT) scan 
instead.  He noted that the veteran reported that he had neck 
pain all of the time.  The pain was located in the neck and 
down between the shoulder blades.  The examiner also said 
that the veteran reported weakness in his left arm, and 
occasionally in his right, with diffuse upper extremity 
involvement without a real clear single nerve radicular 
pattern.  The veteran reported that he would drop things with 
his left hand.  The examiner said that the veteran showed the 
dysthesia more in the ulnar aspect of the left hand.  The 
veteran had extension to 30 degrees and forward flexion to 
within 2-centimeters (cm.) of his chest.  He was also able to 
rotate his chin nearly to his shoulder.  There was a positive 
Spurling's sign which created neck pain without significant 
radiation down the arms.  The examiner said that the left 
upper extremity was mild to moderately weaker than the right 
in all distributions.  The veteran and no "step-off" of the 
thoracic spine.  There was no tenderness over the thoracic 
spine.

The examiner said that he reviewed the results of the CT 
scan.  It showed evidence of C4-C5 DDD with stenosis to 8-
millimeters (mm), C5-C6 DDD with stenosis to 10-mm, and C6-C7 
DDD with stenosis to 8-mm.  He also said that the veteran had 
a mild irregularity with questionable evidence of a T-9 
superior endplate fracture.  The examiner remarked that the 
veteran demonstrated minimal DDD on plain films.  The 
impressions were mechanical non-radicular low back pain, and 
possible cervical stenosis.  

Additional evidence consisting of a statement and treatment 
records were received from Dr. Goff in February 2000.  The 
statement was dated in December 1999.  Dr. Goff noted he had 
seen the veteran on several occasions in 1998 and 1999 in 
addition to the prior visits.  He noted that the veteran 
continued to complain of neck, arm, and low back pain and to 
have decreased cervical range of motion with pain.  He said 
that the veteran continued to have pain with cervical spine 
foraminal compression and pain with Kemp's maneuver 
bilaterally which he said he was indicative of nerve root 
impingement.  Dr. Goff said that the veteran's grip strength 
had improved but was still 18 percent different from the 
dominant right hand.  He said this was most likely indicative 
of nerve root entrapment.  He also said that, although the 
veteran's diagnosis had changed, he continued to suffer from 
chronic cervical brachial syndrome as well as several levels 
of subluxation.  

The treatment records were for a period from September 1997 
to January 1999.  The findings were summarized by the two 
statements submitted by Dr. Goff that are of record.

The veteran's disability evaluation for his service-connected 
DDD of the cervical spine was increased to 20 percent by way 
of a rating decision dated in April 2000.  His disability 
evaluation for residuals of a compression fracture of T-9 was 
increased to 10 percent.  The ratings were made effective 
from August 1, 1996.

The veteran's case was remanded by the Board for additional 
development in March 2001.

The veteran was asked to identify any sources of treatment 
for the issues on appeal.  He responded that he continued to 
receive chiropractic treatment in December 2001.

The RO requested records from Hightower Family Chiropractic 
Clinic.  A letter response from R. K. Hightower, D.C., was 
received in May 2003.  He said that he treated the veteran 
from May to October 2002.  The veteran had complaints of pain 
throughout the whole body but specifically the cervical 
region with radiating pain into the hands, thoracic pain, 
lumbar pain, and knee pain.  He said that the veteran had 
loss of normal cervical curve complicated with degenerative 
joint and disc disease at C5-C6 and C6-C7.  The veteran also 
had lumbar right scoliosis due to rotated and torqued pelvis.

The RO also requested records from V. Carpenter, D.C.  Dr. 
Carpenter responded with a letter in January 2004.  She said 
that the veteran was initially seen in August 2003 and 
continued under her care.  His chief complaint was burning 
pain and numbness from the cervical spine that radiated to 
the left arm.  He also complained of mild thoracic pain and 
lumbalgia associated with pain in the left leg.  
Dr. Carpenter said that the veteran had a decreased range of 
motion in the planes of extension, right and left lateral 
flexion and right and left rotation.  She said that shoulder 
compression, cervical distraction, and cervical compression 
tests were negative.  She said there was a suggestion of loss 
of cervical lordosis.  Dr. Carpenter also said that the left 
biceps muscle was visibly decreased in tone and size compared 
to the right.  She noted that the veteran complained of 
weakness in the left arm.  She said that there was a 25 
percent decrease in grip strength in the left hand.  
Palpation revealed tight and tender cervical paraspinal 
muscles bilaterally with trapezius adhesions on the left and 
right piriformis spasm.  Dr. Carpenter said that the veteran 
was seen two to three times per week.  His condition had not 
shown significant improvement despite various forms of 
therapy.  She said that his prognosis was poor due to his 
age, cervical DDD, health, and compliance.

The veteran submitted the results of MRIs of the cervical 
spine and left shoulder from Desert Medical Imaging in 
February 2004.  The tests were done in January 2004.  The 
results of the cervical spine MRI said that the findings were 
consistent with a benign hemangioma of the C7 vertebral body, 
that there were spondylitic changes of the cervical spine 
with posterior disc bulges, uncinate arthropathy and 
degenerative changes of the facet joints resulting in minimal 
to severe central spinal canal and neural foraminal 
encroachment at C4-C5 through C7-T1, minimal bilateral neural 
foraminal encroachment at C4-C5, moderate central spinal 
canal stenosis as well as minimal right and moderate left 
neural foraminal encroachment at C5-C6, severe central spinal 
canal stenosis and severe left neural foraminal encroachment 
due to a left asymmetric posterior disc extrusion, and 
concomitant severe right neural foraminal encroachment due to 
the uncinate arthropathy and degenerative changes of the 
facet joints at C6-C7, and, finally, moderate/severe left 
neural foraminal encroachment as well as mild/moderate right 
neural foraminal encroachment at C7-T1.

In regard to the left shoulder, the report said that there 
was evidence of isolated denervation atrophy involving the 
teres minor muscle that could be associated with 
quadrilateral space syndrome.  There was no partial or full 
thickness rotator cuff tear.  Finally, there was a paucity of 
anatomic abnormalities that tend to be associated with the 
clinical syndrome of impingement.

The veteran also included a copy of a letter from Dr. 
Hightower that was dated in October 2002.  He related that 
the veteran was seen in March 2002 with complaints of 
constant pain and pressure on his low back.  The veteran also 
complained of neck restriction and limited range of motion 
that resulted in pain and numbness of the left arm and hand 
that Dr. Hightower referred to as ulnar nerve impingement.  
He said that the veteran had a decreased range of motion of 
the lumbar and cervical spine.  X-rays showed a kyphotic 
curve of the cervicals with decrease of disc height from C5-
C7.  Degenerative joint disease (DJD) was also evident.  
There was minor DJD in the intervertebral foramen of L2-L3 
with foraminal encroachment of the nerve root.

The veteran wrote to the RO in March 2004.  He said that 
additional MRIs were requested and were rejected by Tricare.  
The MRIs had been requested by R. Dureza, M.D.  He provided a 
signed authorization form to obtain records from Dr. Dureza.

The veteran was provided an orthopedic examination in April 
2004.  The veteran related that, because of the worsening of 
his condition and the MRI results, he was advised by his 
chiropractor to forgo any further treatments.  He said that 
he had recently seen a neurosurgeon and was being considered 
for surgery.  The veteran said that the pain in his neck and 
back precluded him from doing any work where there was 
bending or lifting involved or sitting for any length of 
time.  He complained of pain and numbness in his left arm as 
well as pain that would radiate down both legs.  The examiner 
said that the veteran had a normal curvature of the spine 
with mild tightness of the paravertebral muscles.  The 
examiner said that the veteran had a range of motion for the 
cervical spine of flexion to 30 degrees, extension to 0 
degrees, lateral flexion to 10 degrees and rotation to 30 
degrees.  There was pain on trying to extend the neck and at 
the end of the lateral flexion and rotation.  The examiner 
said that repetitive movements did not restrict the range of 
motion in the [neck] but the veteran experienced increased 
discomfort in the neck at the end of the maneuver.  

The veteran had a range of motion of the lumbar spine of 
flexion to 90 degrees, extension to 10 degrees, lateral 
flexion to 10 degrees, and lateral rotation to 30 degrees.  
Repetitive motion did not result in any decrease in the range 
of motion but the veteran did experience more discomfort.  

The veteran brought the report of his cervical spine MRI with 
him.  The examiner read the results of the report into the 
examination report.  The examiner said that x-rays of the 
thoracic spine showed early hypertrophic spurring of the 
lower dorsal spine, otherwise there was no evidence of disc 
space abnormality.  X-rays of the lumbosacral spine were said 
to be normal.  The diagnosis was generalized DDD of the 
cervical spine with cervical spine canal stenosis and 
foraminal encroachment at C6-C7 and C7-T1, and early 
hypertrophic spurring of the lower dorsal spine.

The veteran was given a VA neurology examination in April 
2004.  The veteran said that his left arm was increasingly 
numb, as it had been over several years, but with a gradual 
deterioration.  He had neck pain with extension through the 
base of the neck and through the left shoulder with a burning 
and ripping sensation behind the shoulder blade and into the 
left upper extremity.  The veteran said that his neck was 
stiff and that he was unable to bend the neck upward and had 
restricted movement to the sides.  The veteran said that he 
had symptoms of a severe degree that were present "24/7."  
He said that he had atrophy of the left upper extremity and 
decreased strength.  He also said that the sensory changes 
could be induced by certain positions of his head and 
particularly with a downward movement.  The right arm was 
generally intact but there had been a tremor noted to an 
increasing degree over the years.  The examiner noted the 
results of the January 2004 MRIs of the cervical spine and 
left shoulder.  The veteran also complained of mid-back pain 
with tightness and stiffness throughout.  

The examiner said that, when the veteran was asked to specify 
a particular event that could be associated with either neck 
or back pain, he was unable to do so.  He said the veteran 
described a series of conditions and time that may have been 
associated.  It was noted that the veteran was awaiting 
surgery on his cervical spine.  The examiner said that the 
veteran's range of motion was moderately restricted to 40 
degrees to the left and right and that the veteran said he 
experienced pain at the termination.  The veteran declined to 
do extension of the neck due to pain.  The examiner said that 
the veteran demonstrated a flexion movement for over 30 
seconds in order to produce numbness in the left upper 
extremity.  The examiner said that palpation of the neck and 
shoulder girdle was difficult to perform because of the 
veteran's reluctance to be touched.  The veteran described 
intense pain with superficial palpation in multiple areas of 
the left shoulder girdle and medial scapular areas.  There 
was also tenderness to the upper arm.  The examiner said that 
there was no deformity or spasm at any level and that normal 
cervical and thoracic curvature appeared to be present.

The examiner also said that it was difficult to interpret the 
sensory evaluation and that it was very subjective.  He said 
that the veteran described decreased sensation through the 
entire left upper extremity, particularly in the C6, C7, C8, 
and T1 distributions.  He said that circumferential 
involvement was noted at the upper arm.  He said that pain 
distribution was similarly affected.  The examiner stated 
that the right upper extremity was normal.  The examiner said 
that the deep tendon reflexes of the biceps were easily 
elicited and symmetrical and that the triceps were 
symmetrically normal as was the brachioradialis.  The 
examiner said that there was subtle decreased bulk in the 
left upper extremity compared to the right that was 
consistent with the veteran being right-handed.  He said that 
palpation revealed no asymmetry in muscle tone or bulk.  
Strength testing in the right upper extremity was said to 
reveal normal responses proximally and distally.  The left 
upper extremity was difficult to interpret because of the 
veteran's frequent complaints of pain, popping of the joints, 
spasm, and tenderness.  He said that the veteran displayed 
consistent collapsing and give-way weakness in all 
distributions proximally and distally.

The examiner said that he had reviewed the veteran's file.  
He said that the veteran noted that electrodiagnostic testing 
was done on the left upper extremity in 1996 and that he was 
told his symptoms were "all in my head."  The examiner said 
that the veteran appeared acutely aware of physicians' 
concerns that no primary neurological or orthopedic 
abnormalities were detected.  He said that the veteran 
readily admitted disability for psychological issues and that 
he displayed a broad spectrum of symptomatology that was 
consistent with functional somatic syndromes with chronic 
fatigue and irritable bowel syndrome specifically referenced.  
The examiner said that the cervical MRI showed multi-level 
abnormalities but none that were specific for a particular 
level.  There were no physical examination responses that 
would point to a particular level of involvement.  He said 
that a surgical procedure would be inappropriate without 
clear objective data to support such a plan.  The examiner 
said that carpal tunnel syndrome should be considered as this 
condition may cause symptoms with superimposed symptom 
amplification.  The examiner said that the veteran's 
management must be based upon clear and objective features of 
examination or neurodiagnostic/neuroradiologic testing.  He 
said that the veteran's pressured speech, anxiety, and 
symptom amplification phenomena were likely to be confusing 
issues that must be set aside in favor of more objective 
data.

In regard to diagnoses the examiner said that, although 
psychiatric issues were not approached at the examination, 
the veteran manifested pressured speech, anxiety, and there 
was a concern for marked attention to symptom experiences and 
somatoform accentuation.  He said that behavioral 
modification in this regard may be an eventual requirement.  
As to the veteran's cervical spine the examiner said that 
there was no evidence to confirm the presence of 
radiculopathy.  He said that objective data would be required 
before considering additional therapeutic maneuvers.  In 
regard to the veteran's lumbosacral spine and left lower 
extremity, the examiner also said that there was no evidence 
of a specifically defined radiculopathy.  The musculoskeletal 
issues were likely to be the main issue in conjunction with a 
broad spectrum of background functional somatic syndromes. he 
examiner said that the veteran's activities were prominently 
restricted based upon musculoskeletal and psychological 
issues.  He said that further proof would be required for 
documentation of a neurological foundation for his 
symptomatology.  

Limited records were received from Dr. Dureza in April 2004.  
They consisted of entries dated in February and March 2004, 
respectively.  The February 2004 entry noted that the veteran 
complained of neck pain that radiated into his left arm, 
numbness and burning pain in the arm and hand that was 
getting worse over the past year.  The veteran complained of 
dropping things from his left hand.  Dr. Dureza reported that 
there was decreased sensation in the ulnar aspect of the left 
forearm and muscle atrophy of the left deltoid, biceps, and 
triceps.  The diagnoses were cervical radiculopathy and 
cervical disc displacement.  Dr. Dureza noted that the 
veteran wanted a second opinion.  The March 2004 entry noted 
that the veteran had the same complaints.  The risks of 
surgery were explained again and the veteran was to be 
scheduled for surgery.

The veteran submitted evidence of his cervical spine surgery 
in December 2004.  The operative report showed the veteran 
had surgery in August 2004.  The report indicated that the 
veteran had a preoperative diagnosis of cervical disc 
displacement producing cervical radiculopathy and myelopathy 
that was unchanged as a postoperative diagnosis.  

The veteran was asked to sign a release for the RO to obtain 
records relating to his surgery in July 2005.  He did not 
respond to the request.

The veteran was afforded an examination in August 2005.  The 
veteran gave a history of neck pain since 1992 and cervical 
spine surgery in August 2004.  He said that he improved for a 
short period of time.  He now complained of constant neck 
pain that went down both arms with numbness in both arms, 
twitching, stiffness and burning sensation underneath his 
left shoulder with cramping.  The veteran reported that his 
pain was a 7/10.  It would be caused by physical activity or 
lying down.  It was partially relieved by rest, pain 
medication, Tylenol, Aleve, or aspirin.  The veteran was not 
prescribed bedrest but did it on his own.  He reported that 
he did it hundreds of times per year to relax and relieve his 
neck pain.  The veteran said that he could not pick up most 
items with his left hand due to weakness.  The examiner noted 
that the veteran complained of pain in the cervical spine 
that radiated on movement on both arms.  There was muscle 
spasm and tenderness of the paracervical muscle.  There was 
no evidence of ankylosis.

The examiner said that the veteran had pain all throughout 
the decreased range of motion of flexion to 30 degrees, 
extension to 20 degrees, right and left lateral flexion of 30 
degrees, and right and left rotation to 40 degrees with 
fatigue, weakness, lack of endurance and incoordination but 
with pain as the major impact on function.  The examiner said 
that, after repetitive use, there was further decrease in the 
range of motion with flexion to 25 degrees, extension to 15 
degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 30 degrees with pain, fatigue, 
weakness, lack of endurance, and incoordination with pain the 
major impact.  The examiner said that the veteran had the 
symptoms throughout the decreased range of motion.  The 
examiner commented that the veteran had intervertebral disc 
syndrome (IVDS) with chronic and permanent nerve root 
involvement in that he had decreased sensation all throughout 
the left upper extremity compared to the right and there was 
weakness of the left upper extremity compared to the right.  
The examiner reported that the veteran's right arm had a 
circumference of 33-cm and the left arm 32.5-cm.

In regard to the sensory examination the examiner reported a 
decrease on the left upper extremity but normal on the right 
upper extremity.  The veteran had a 4/5 motor function of the 
left upper extremity but a 5/5 on the right upper extremity.  
The deep tendon reflexes were said to be symmetrical at 2/2 
in both upper extremities.  The diagnosis was postoperative 
disc disease C6-C7 with residual neck pain with limitation of 
motion with bilateral radiculopathy to the upper extremities, 
sensory impairment and decreased motor strength on the left 
upper extremity.

The examiner provided an addendum in August 2005.  The 
examiner provided additional values for the veteran's range 
of motion of the cervical spine after repetitive use.  The 
measurement was flexion to 25 degrees, extension to 15 
degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 30 degrees.  The examiner again 
commented that there was pain, fatigue, weakness, lack of 
endurance, and incoordination after repetitive use with pain 
having the major impact.  The examiner said that, without 
resorting to speculation, there were no additional 
limitations of the joint in degrees.  The examiner's 
diagnosis was degenerative disease at C6-C7, IVDS C6-C7 with 
bilateral radiculopathy to the upper extremities, sensory 
impairment and decreased motor strength on the left upper 
extremity with residual neck pain and limitation of motion, 
status post disc surgery with residual scar.

The veteran was granted service connection for radiculopathy 
of the left upper extremity in August 2005.  He was assigned 
a 20 percent evaluation effective December 1, 2004.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's claim for higher evaluations for his service-
connected disabilities is an original claim that was placed 
in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.

In August 2005, the RO assigned a separate 20 percent 
disability rating for radiculopathy of the left upper 
extremity as secondary to service-connected DDD of the 
cervical spine.  In light of the change in regulations, 
especially the requirement that consideration be given to the 
award of a separate rating for neurologic manifestations, the 
propriety of this separate 20 percent rating is also before 
the Board.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the cervical or 
thoracolumbar spine included in the regulations used to 
evaluate disabilities of the spine.  However, range of motion 
measurements were added with the September 2003 change in 
regulations.  See Plate V, 38 C.F.R. § 4.71a (2005).  While 
the substantive change in regulations from September 2003 
cannot be used to evaluate the veteran's level of disability 
prior to the change, the range of motion measurements from 
Plate V are instructive in understanding the given range of 
motion measurements and how they relate to the terms used in 
the earlier rating criteria-"moderate" or "severe."

In regard to the cervical spine, a full range of motion for 
forward flexion is 45 degrees, backward extension is to 45 
degrees, left and right lateral flexion to 45 degrees, and 
left and right rotation to 80 degrees.  For the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).

A.  Cervical Spine

Criteria in Effect Prior to September 23, 2002

In this case the veteran's cervical spine disability was 
originally rated as 10 percent disabling for degenerative 
disc disease of C6-C7 under Diagnostic Codes 5010 in August 
1999.  38 C.F.R. § 4.71a (2002).  Diagnostic Code 5010 
pertains to disabilities involving traumatic arthritis and is 
to be rated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Id.

The veteran's disability was later evaluated under Diagnostic 
Code 5290 and Diagnostic Code 5293 when the evaluation was 
increased to 20 percent in April 2000.  Diagnostic Code 5290 
pertains to disabilities involving limitation of motion of 
the cervical spine.  A 20 percent evaluation is warranted 
where there is a moderate limitation of motion.  A 30 percent 
evaluation is assigned where there is a severe limitation of 
motion.  Diagnostic Code 5293 relates to disabilities 
involving intervertebral disc syndrome (IVDS).  The rating 
criteria provide that a 60 percent evaluation requires 
evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
20 percent evaluation is assigned for moderate, recurring 
attacks.  38 C.F.R. § 4.71a (2002).

The Board has considered a higher evaluation for limitation 
of motion.  However, the several recorded measurements of the 
veteran's cervical spine range of motion do not equate to 
severe limitation.  The veteran had a full range of motion at 
the time of his VA examination in 1998.  The reports from Dr. 
Goff, Dr. Hightower, and Dr. Carpenter all make reference to 
a limitation of motion but do not provide any measurement.  
The latest VA examination report showed the veteran to have 
no more than moderate limitation of motion, even with 
repeated testing.  Thus the evidence does not demonstrate 
that a higher evaluation for limitation of motion is 
warranted.

In reviewing the evidence of record, the Board finds that the 
veteran's symptomatology more closely approximates the rating 
criteria for a 40 percent rating under Diagnostic Code 5293.  

The veteran's SMRs are replete with his complaints of 
cervical pain and pain in the left upper extremity.  Although 
NCV studies were negative in service, there was no 
explanation for his complaints of pain and numbness in the 
left arm.  The November 1998 VA examiner noted that there was 
no atrophy of the left upper extremity but still provided a 
diagnosis of cervical myelopathy.  Dr. Goff provided several 
diagnoses of muscle spasms and tightness of the paravertebral 
muscles that was noted beginning in 1997.  He also diagnosed 
the veteran with a cervical brachial syndrome.  He reported 
weakness in the left upper extremity and a difference in grip 
strength with the left being less than the right.  The 
January 2000 VA examiner noted dysthesia in the ulnar aspect 
of the left hand and that the left arm was mild to moderately 
weaker than the right.  The January 2000 CT scan report noted 
evidence of DDD at several levels of the cervical spine.  In 
January 2004 Dr. Carpenter reported that the left biceps was 
objectively visibly decreased in tone and size compared to 
the right and that there was a 25 percent decrease in grip 
strength compared to the right.  She also reported muscle 
spasm and tightness.  A January 2004 MRI of the left shoulder 
demonstrated denervation atrophy involving the teres minor 
muscle.  The April 2004 VA orthopedic examiner reported 
tightness in the paravertebral muscles.  Dr. Dureza reported 
decreased sensation in the ulnar aspect of the left forearm 
and muscle atrophy of the left deltoid, biceps, and triceps.  
Finally, the August 2005 VA examiner said that the veteran 
had chronic IVDS with permanent nerve root involvement.  

The veteran's complaints have been constant since he 
submitted his claim in 1996.  There have been some variations 
in the objective findings reported on the several VA 
examinations, as well as the private records.  However, the 
examination reports and private records have consistently 
documented symptoms of IVDS from the outset, with continual 
complaints of pain, objective evidence of the pain, and 
objective evidence of nerve involvement.  There also is well 
documented x-ray, CT scan, and MRI evidence of the veteran's 
DDD.  The evidence is consistent with recurring attacks of 
IVDS.  

The RO found the evidence such as to assign a 20 percent 
evaluation for IVDS under Diagnostic Code 5293 in April 2000, 
with an effective date of August 1, 1996.  The Board can find 
no clear evidence to show a break in the severity of the 
symptoms for the veteran's IVDS that would allow for a staged 
evaluation for his disability.  Therefore, a 40 percent 
evaluation for IVDS under Diagnostic Code 5293 is in order 
from August 1, 1996.  

The veteran does not suffer from pronounced attacks with 
little intermittent relief to warrant a 60 percent evaluation 
under Diagnostic Code 5293.  The evidence shows that the 
veteran complains of constant pain in his cervical spine and 
left arm; however, the overall symptoms for IVDS are not 
present on a basis to show that he has pronounced attacks 
with little intermittent relief.

The Board has considered other potentially applicable 
diagnostic codes in consideration of the veteran's claim.  
However, there is no evidence of a fractured cervical 
vertebra to support consideration of an increased rating 
under Diagnostic Code 5285.  Further, there is no evidence of 
cervical spine ankylosis to warrant consideration of an 
increased rating under either Diagnostic Code 5286 or 
Diagnostic Code 5287.  38 C.F.R. § 4.71a (2002).

Criteria in Effect After September 23, 2002, and
Prior to September 26, 2003

The criteria as amended in September 2002 direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 60 percent disability evaluation is applicable where there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  There is no 
evidence of record to show that the veteran experienced 
incapacitating episodes for his service-connected cervical 
spine disability as contemplated by the rating criteria.  A 
60 percent evaluation is not for consideration for 
incapacitating episodes under Diagnostic Code 5293.  
38 C.F.R. § 4.71a (2003).

There is no basis for a higher evaluation for the orthopedic 
manifestation of the veteran's disability.  The 40 percent 
evaluation cited supra, and the accompanying discussion, show 
that the veteran does not satisfy the criteria under any of 
the available diagnostic codes for an evaluation in excess of 
40 percent.

The Board will address the neurologic manifestations of the 
veteran's cervical spine disability infra.

Criteria in Effect After September 26, 2003

The Board has evaluated the veteran's disability under the 
change in regulations effective from September 23, 2003.  The 
amended regulations established new diagnostic codes for the 
various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 100 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.  The rating criteria do not 
provide for an evaluation in excess of the currently assigned 
40 percent evaluation for a cervical spine disability.  
38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

The Board notes that Plate V provides a pictorial of the 
normal range of motion for the cervical and thoracolumbar 
spine.   See 38 C.F.R. § 4.71a, Plate V (2005).

There is no basis to assign a higher evaluation for the 
veteran's cervical spine disability.  As before there is no 
objective evidence of record to show that he suffers from 
incapacitating episodes.  Further, there is no evidence of 
ankylosis of any portion of the spine.



Neurological Manifestations

The RO evaluated the neurologic manifestations of the 
veteran's disability separately under Diagnostic Code 8513.  
38 C.F.R. § 4.124a (2005).  Diagnostic Code 8513 pertains to 
disabilities involving all radicular nerve groups.  A 20 
percent evaluation was assigned in August 2005, effective 
from December 1, 2004.  

The older rating criteria permitted separate ratings for 
neurologic effects of spinal disease, if intervertebral disc 
syndrome caused functional lower extremity disability wholly 
distinct from the orthopedic effects.  See 38 C.F.R. § 4.14 
(2005); Bierman v. Brown, 6 Vet. App. 125 (1994) (separate 
ratings for neurologic and orthopedic effects of 
intervertebral disc syndrome).  By extension, since the 
rating criteria contemplates evaluations for IVDS of the 
cervical spine, the concept of a separate evaluation for 
neurologic manifestations, when present, is for consideration 
prior to the change in regulations of September 2002.  The 
Board will consider whether the veteran's is entitled to a 
separate disability evaluation for incomplete paralysis of 
all radicular groups prior to December 1, 2004.  The Board 
will also consider whether the veteran is entitled to a 
higher evaluation after that date.

Neurologic disabilities are evaluated under 38 C.F.R. § 
4.124a (2005) based on paralysis of various nerve groups.  
Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  (Emphasis added).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Code 8513, an 80 percent evaluation for the 
minor extremity is warranted when there is complete 
paralysis.  A 60 percent evaluation is assigned for 
incomplete paralysis that is severe.  A 40 percent evaluation 
is considered for moderate incomplete paralysis.  Finally, a 
20 percent evaluation, as is assigned in this case, is for 
mild, incomplete paralysis.  See 38 C.F.R. § 4.124a.  

The evidence regarding the veteran's complaints of neurologic 
manifestations of his disability has been addressed in some 
detail in discussing the basis for an increased evaluation 
for the veteran's IVDS, supra.  He has complained of pain, 
numbness, tingling, and burning at various times during 
service and since he submitted his claim in 1996.  There have 
been a number of different descriptions to describe the 
symptoms ranging from myelopathy in 1998, to cervical 
brachial syndrome, dysthesia, nerve root impingement, ulnar 
nerve impingement, and cervical radiculopathy all prior to 
December 1, 2004.  

There is no evidence of record of any type of NVC or 
electromyography (EMG) studies since the veteran's retirement 
from service.  All neurologically-related diagnoses have been 
based on clinical assessments, although with CT scans, MRIs, 
and x-rays as supporting evidence.  

The veteran complained of weakness in his left arm and of 
dropping things in November 1998; however, there was no 
objective evidence of a loss of strength in the left arm.  
There was no evidence of atrophy.  Dr. Goff reported in 
October 1999 that the veteran had a lesser grip strength in 
the left hand.  The January 2000 VA examiner also reported 
that the left upper extremity was mild to moderately weaker 
in all distributions.  Dr. Carpenter reported in January 2004 
that the left biceps was visibly decreased in tone and size 
and that there was a 25 percent difference in grip strength 
on the left.  The January 2004 MRI of the left shoulder said 
that there was evidence of isolated denervation atrophy of 
the teres minor muscle.  Dr. Dureza reported that the veteran 
had decreased sensation in the ulnar aspect of the left 
forearm and muscle atrophy of the deltoid, biceps, and 
triceps in February 2004.  By contrast, the April 2004 VA 
neurology examiner did not report similar findings of atrophy 
and attributed any size difference between the left and right 
arm to be consistent with the veteran being right-handed.

In reviewing the evidence of record, the Board finds that the 
veteran is entitled to separate evaluation of incomplete 
paralysis of all radicular groups, at the mild level of 20 
percent as of January 8, 2004, the date of the letter from 
Dr. Carpenter.  She was the first to report that there was 
objective evidence of decrease in tone of the left biceps 
muscle.  Her assessment is supported by the results of the 
January 2004 MRI and the later report from Dr. Dureza who 
described atrophy of the deltoid, biceps, and triceps muscles 
in February 2004.  The evidence shows a demonstrable change 
in the veteran's symptomatology as of January 2004.  

The effective date of January 8, 2004, is determined based on 
the date of the letter from Dr. Carpenter.  The letter was 
not date-stamped for when it was received.  Further, she did 
not provide any treatment records, she reported that the 
veteran had been treated since August 2003.  In the absence 
of records to show when the veteran's decrease in muscle tone 
was noted, the Board finds the most favorable date to be the 
date of Dr. Carpenter's letter.

The evidence of record does not support a higher evaluation 
of 30 percent for moderate incomplete paralysis.  The 
evidence demonstrates an obvious difference in size between 
the left and right arm and a difference in strength, 
characterized as a 25 percent difference at the most extreme.  
Other than those two objective measures, the veteran's 
symptoms remain primarily subjective in nature.  He was noted 
to have a motor function of 4/5 of the left arm compared to 
5/5 of the right in April 2005.  While the sensory 
examination showed a decrease for the left arm, deep tendon 
reflexes were symmetrical at 2/2 in the upper extremities.  
Taken as a whole, the evidence does not show that the veteran 
suffers from a moderate impairment.

B.  Thoracic Spine

The veteran was originally given a noncompensable disability 
rating for Diagnostic Code 5285 for residuals of compression 
fracture at T9 in August 1999.  The rating was assigned based 
on evidence from the SMRs.  The veteran's disability rating 
was increased to 10 percent, for limitation of motion of the 
thoracic spine, in April 2000.  

Under the regulations then in effect, Diagnostic Code 5285 
provided a 100 percent disability rating when residuals of a 
vertebral fracture included spinal cord involvement, required 
the veteran to be bedridden, or required long leg braces.  A 
60 percent disability rating was provided for a vertebral 
fracture without spinal cord involvement, but when abnormal 
mobility required use of a neck brace.  Other cases were to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  

Limitation of motion of the thoracic spine was evaluated 
under Diagnostic Code 5291.  38 C.F.R. § 4.71a (2003).  A 10 
percent rating being warranted where there was moderate or 
severe limitation of motion.  A 10 percent rating was also 
the maximum rating available under Diagnostic Code 5291.  

The evidence of record does not demonstrate that the veteran 
warrants the assignment of a higher rating at any time under 
Diagnostic Code 5285.  The residuals of his compression 
fracture were mild in nature in comparison to the 
symptomatology required for a higher evaluation.  Further, 
there was no evidence of demonstrable deformity of the T9 
vertebra to warrant the assignment of a separate 10 percent 
evaluation.  

As noted, the veteran is already receiving the maximum 
schedular rating for limitation of motion under Diagnostic 
Code 5291.

The Board has also considered a possible higher evaluation 
under Diagnostic Code 5288.  Under that diagnostic code a 20 
percent evaluation is assigned where there is favorable 
ankylosis.  A 30 percent evaluation is warranted where there 
is unfavorable ankylosis.  38 C.F.R. § 4.71a (2003).  
However, there is no evidence of ankylosis of the thoracic 
spine at any time during the pendency of the veteran's claim.

The current version of the rating criteria, effective as of 
September 26, 2003, renumbered the Diagnostic Codes so that 
residuals of vertebral fracture or dislocation is evaluated 
under Diagnostic Code 5235.  Residuals of a vertebral 
fracture are now rated under the general rating formula for 
diseases and injuries of the spine.  The applicable portion 
of this general formula provides a 10 percent disability 
rating in the case of a vertebral body fracture with loss of 
50 percent or more of the height.  With regard to the 
thoracolumbar spine, a 20 percent disability evaluation is 
applicable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating will be assigned in 
the case of favorable flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating will be 
assigned upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

Prior to the latest regulatory change, the cervical, 
thoracic, and lumbar segments of the spine were evaluated 
separately.  Under the amended criteria, the thoracic and 
lumbar spine are evaluated together as the thoracolumbar 
spine.  Thus the veteran's thoracic spine disability is 
evaluated in conjunction with findings related to his lumbar 
spine as of September 26, 2003.  See VAOPGCPREC 3-2000.

The evidence of record does not support a higher rating for 
the veteran's thoracic (thoracolumbar) spine disability.  The 
amended criteria does not allow for the assignment of a 
separate disability rating for a vertebral deformity nor is 
there evidence of a loss of 50 percent of the height of the 
vertebra.  Further, the veteran's range of motion of the 
thoracolumbar spine is greater than that required for the 
assignment of a 20 percent disability rating, by measure of 
forward flexion, and the total range of motion.  There is no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, 
there is no evidence of ankylosis.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The veteran's complaints of pain of the cervical spine are 
well documented.  He has complained of pain in the thoracic 
spine on a much more limited basis.  In regard to the 
cervical spine, the veteran was not noted to have increased 
fatigability, incoordination or weakness beyond that 
anticipated in the rating schedule at the time of his several 
earlier VA examinations.  In fact, the April 2005 VA 
examination report is the only one that noted that the 
veteran suffered a decrease in his range of motion, primarily 
due to pain, after repetitive testing.  The 40 percent 
evaluation for IVDS contemplates pain and is higher than the 
maximum evaluation available for limitation of motion of the 
cervical spine.  There is no basis for a higher evaluation 
based on DeLuca and 38 C.F.R. §§ 4.40 and 4.45.

As to the thoracic spine, there is no evidence of record to 
demonstrate that the veteran suffers from any additional 
weakness, incoordination, fatigability, or pain on movement 
beyond that provided for in his current 10 percent 
evaluation.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an evaluation in excess of 40 percent for DDD of 
the cervical spine, an evaluation in excess of 20 percent for 
radiculopathy of the left upper extremity prior to, or after, 
January 8, 2004, or a higher evaluation for residuals of a 
compression fracture of the thoracic spine, T-9.   Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  

The veteran's claim for service connection was received in 
August 1996.  He was granted service connection for his 
cervical and thoracic spine disabilities in August 1999.  He 
has disagreed with the initial disability evaluations 
assigned.  Thus the initial unfavorable adjudication of his 
claim for higher evaluations occurred prior to any notice 
provided by the RO.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits for higher evaluations.  
The Board remanded the case, in part, for the required notice 
to be provided in March 2001.

The RO wrote to the veteran in April 2001.  He was asked to 
identify sources of treatment so that the records could be 
obtained.  

The RO again wrote to the veteran in May 2001.  He was 
informed of evidence that would help to demonstrate an 
increase in disability.  He was asked to identify sources of 
treatment so that records could be obtained.  The RO also 
informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.  

The veteran responded in December 2001.  He said that he was 
treated for his disabilities by a chiropractor on a regular 
basis.  He provided a signed authorization form for the RO to 
request the pertinent records.

The RO wrote to the veteran in March 2003.  The RO's letter 
advised the veteran of the status of his claim, and that 
attempts had been made to obtain records on his behalf but 
that additional action was required on his part.  He was 
asked to identify any other sources of medical evidence that 
could be obtained.  The veteran was told to send his 
information/evidence to the RO.

The veteran corresponded with the RO on several occasions 
after the March 2003 letter.  He also submitted evidence in 
support of his claim.

The Board finds that the April 2001, May 2001, and March 2003 
letters to the veteran fulfilled VA's duty to notify the 
veteran regarding the evidence necessary to support his 
claim, including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records as well as statements from his 
private physician.  The veteran was afforded multiple VA 
examinations.  The RO obtained outstanding private records on 
behalf of the veteran.  His case was remanded for additional 
development in March 2001.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.















ORDER

Entitlement to a 40 percent evaluation for degenerative disc 
disease of the cervical spine, from August 1, 1996, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a 20 percent evaluation for radiculopathy of 
the left upper extremity, from January 8, 2004, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine, T-
9, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


